DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (US Pre-Grant Publication 2013/0233394).
Regarding claim 1, Nguyen teaches a processing system (Figs. 1, 2, 4, [0009-0010, 0024-0029]) comprising: 
a processor comprising a separator; 
a set configured to cooperate with the separator to separate whole blood passing through the set into plasma and other components, the set comprising an inlet line attachable to a patient to receive whole blood from the patient and an return line attachable to a patient to return processed fluid to the patient; and a
 source of replacement fluid (20) [0025] connected to the disposable set, the processor configured to combine the other components with replacement fluid from the source of replacement fluid to define the processed fluid returned to the patient via the return line, wherein the processor comprises a controller (310) and an input device (402, 202) coupled to the controller (Fig. 4, [0027-0029], the controller configured to receive an input via the input device, the input representing a volume of replacement fluid, and to control the processor to separate whole blood passing through the set and to combine the other components with the replacement fluid according to the input until the source of replacement fluid is empty.  
Regarding claim 6, Nguyen teaches a processing method comprising: 
receiving an input representing a volume of replacement fluid in a source; 
receiving whole blood; separating the whole blood into plasma and other components; combining a replacement fluid with the other components to define a processed fluid; 
delivering the processed fluid; and 
continuing to separate whole blood, combine the replacement fluid and deliver the processed fluid according to the input until the source is empty (Figs. 1, 2, 4, [0009-0010, 0024-0029]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US Pre-Grant Publication 2013/0233394).
Regarding claims 4, 5, and 9, Nguyen fails to explicitly recite that the system comprises the claimed features, however Examiner takes official notice that the features are extremely well known in the art, and furthermore Nguyen makes clear (at least [0003-0005]), that the disclosed system is intended to be used with an apheresis or processing system having a centrifugal separator having a chamber and fluid/anticoagulant sources. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the device having the separator comprises a centrifugal separator, and the set comprises a processing container defining a separation chamber, the processing container received within the centrifugal separator (as in claim 4), the separator having an inlet port, and further comprising a source of anticoagulant coupled to the inlet line between the patient and the inlet port of the separator (as in claim 5), and wherein separating the whole blood into plasma and other components comprises centrifuging the whole blood (as in claim 6), as suggested by Nguyen with the reasonable expectation of provided a system for performing apheresis or blood processing.

Allowable Subject Matter
Claims 2-3, and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781